EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone message interview with Applicant’s representative Jae Yeon Baek on 9/14/2021.
The application has been amended as follows: 
Claim 1 Line 8: please add “touch” after “a third” before “electrode”

Allowable Subject Matter
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior fails to disclose all limitations as recited, furthermore, arguments presented on the Remarks filed 9/8/2021 with respect to the added limitations are persuasive. Dependent claims 2-9 and 17 are allowable for at least the same reason.
Sugita et al. in US 2016/0253001 discloses orthogonal signals to different channels and contact holes that allow connection among electrodes (Sugita’s Figs. 1, 8b) but Sugita fails to disclose the details of the contact holes and touch electrodes as described in claim 1.
Regarding independent claim 10, the prior art fails to disclose all limitations as recited.  Dependent claims 11-16 are allowable for at least the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621